*480ORDER
The Court having considered the report of the State Board of Law Examiners relating to the above entitled matter and,
The Court, by an Order dated June 27, 1986, having ordered the petitioner, Marcus C. to show cause at a hearing to be held during the October session of this Court why the favorable recommendation of the State Board of Law Examiners should not be rejected and,
The Court, at a hearing held on September 30, 1986, having heard and considered the petitioner’s argument in support of the favorable recommendation of the State Board of Law Examiners, it is this 3rd day of October, 1986,
ORDERED, by the Court of Appeals of Maryland, that the favorable recommendation of the State Board of Law Examiners that petitioner be admitted to the Bar of Maryland be, and it is hereby, accepted, and it is further
ORDERED that the petitioner, upon taking the oath prescribed by the statute, be admitted to the practice of law in this State, subject only to the filing of an updating oath as to character information.